Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered November 29, 2012. The order granted the motion of defendant to dismiss the complaint and dismissed the complaint.
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on July 25, 2013, and filed in the Erie County Clerk’s Office on August 21, 2013,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Scudder, PJ., Fahey, Peradotto, Carni and Valentino, JJ.